Citation Nr: 0314085	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
postoperative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which denied an increase in a 10 
percent rating for postoperative residuals of a right 
inguinal hernia.  


FINDINGS OF FACT

The veteran's postoperative residuals of a right inguinal 
hernia are manifested by tenderness at the previous surgical 
site and no recurrence of hernia or need for a truss or belt 
for support. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of a right inguinal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002) and 67 Fed.Reg. 49590 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1960 to April 
1962.  A review of his service medical records reveals 
treatment for a small right indirect inguinal hernia, and 
treatment included a herniorraphy. 

In May 1984, the veteran filed a claim seeking service 
connection for right inguinal hernia.  In November 1984, a VA 
physical examination was conducted.  The report noted that 
the veteran had recently underwent a second herniorraphy 
following a recurrent right hernia.

In April 1985, the RO granted service connection and a 
noncompensable rating for postoperative residuals of a right 
inguinal hernia.  A September 1988 Board decision granted a 
higher rating of 10 percent for the right inguinal hernia 
condition, finding that the impairment was similar to a 
tender and painful scar.

In May 1999, the veteran filed his present claim seeking an 
increased rating for a right inguinal hernia.

In June 1999, a VA examination was conducted.  The veteran 
denied any current treatment for his right inguinal hernia.  
Physical examination revealed a right reducible recurrent 
little hernia, status post right inguinal herniorrhaphy.  
Discomfort was noted.  The abdomen was soft, depressible and 
non-tender.  No organomegaly or palpable masses were found.  
The diagnoses included recurrent right inguinal hernia, 
status post herniorrhaphy.

Medical treatment reports indicate that the veteran underwent 
a left hernia repair in October 1999.  In December 1999, the 
veteran's complainted of right inguinal pain.  Physical 
examination revealed no evidence of recurrence of a right 
inguinal hernia. 

A March 2001 letter, from J. Batista, M.D., noted the 
veteran's complaints of painful episodes in the right 
inguinal area, diagnosed as recurrent right inguinal hernia.  
The letter noted, under the heading January 2001, that this 
is a clear case of recurrent hernia on the right inguinal 
area pending a surgical evaluation for final disposition.  

A treatment report, dated in April 2002 noted the veteran's 
complaints of tenderness at the right inguinal area.  
Physical examination revealed no evidence of recurrence of 
inguinal hernia.  There was tenderness at the right testicle 
and spermatic cord.

In December 2002, a VA examination was conducted.  The 
veteran complained of tenderness at the right inguinal area.  
Physical examination did not show evidence of recurrent 
inguinal hernia.  There was tenderness at the right testicle 
and spermatic cord.  The VA examiner indicated that the 
veteran has not had recurrence of the right-sided hernia 
since 1984.  The veteran reported moderate right inguinal 
scar discomfort and pain such that he cannot be touched in 
that area, and had to use jockey underwear all the time and 
could not wear tight pants.  Physical examination  revealed a 
15 centimeter long, 1 centimeter wide oblique scar in the 
inguinal area.  The report noted that the scar was well 
healed with discomfort to palpation.  There was no recurrence 
of the hernia.  The diagnosis was status post right inguinal 
herniorrhaphy times two, with no recurrence.  

II.  Analysis

The veteran claims an increase in a 10 percent rating for 
postoperative residuals of a right inguinal hernia.  Through 
correspondence, the rating decision, the statement of the 
case, and supplemental statement of the case, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and VA examinations have been completed.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A noncompensable rating is warranted for an inguinal hernia 
that is not operated, but remediable; or small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
warranted for a recurrent postoperative inguinal hernia that 
is readily reducible and well supported by a truss or belt.  
A 30 percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2002). 

Some of the medical evidence in recent years suggests a 
recurrence of a right inguinal hernia, but the latest VA 
examination in 2002 clearly shows no recurrence.  The weight 
of the evidence shows there is no recurrence of a right 
inguinal hernia, or need for a truss or belt for support.  
Therefore, a compensable rating for the right inguinal hernia 
is not warranted under Diagnostic Code 7338.

The current 10 percent rating for the right inguinal hernia 
was assigned on the basis that the impairment from the 
condition was equivalent to a painful and tender scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) and 67 
Fed.Reg. 49590 (2002).  No higher rating is permitted under 
the old or recently revised scar codes.

The evidence indicates that postoperative residuals of a 
right inguinal hernia are currently no more than 10 percent 
disabling under any diagnostic code.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for postoperative residuals of a right 
inguinal hernia is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

